             Case 3:21-cr-00477-W Document 93 Filed 05/18/21 PageID.394 Page 1 of 2
AO 2458 (CASO Rev. 1/19) Judgment in a Criminal Case


                                         UNITED STATES DISTRICT COURT
                                             SOUTHERN DISTRICT OF CALIFORNIA
              UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                    V.                                (For Offenses Committed On or After November I, 1987)
                 VICTOR TORRES-LEMUS (3)
                                                                         Case Number:         3:21-CR-00477-W

                                                                      Alan M Anzarouth
                                                                      Defendant's Attorney
USM Number                          64766-004

• -
THE DEFENDANT:
IZ!   pleaded guilty to count(s)          Four of the Information

D     was found guilty on count(s)
      after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


Title and Section/ Nature of Offense                                                                                    Count
8: l325(a)(l) - Unlawful Attempted Entry By An Alien (Felony)                                                             4




    The defendant is sentenced as provided in pages 2 through                   2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D     The defendant has been found not guilty on count(s)

D     Count(s)                                                  is          dismissed on the motion of the United States.

IZJ Assessment : S100.00 - waived.


D     NTA Assessment*:$

      *Justice for Victims of Trafficking Act of 20 I 5, Pub. L. No. 114-22.
IZI   No fine                   D Forfeiture pursuant to order filed                                             , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                     Mav 17 2021
                                                                      Date of Imposition of Sente ce



                                                                     HON. THOMA
                                                                     UNITED STA
            Case 3:21-cr-00477-W Document 93 Filed 05/18/21 PageID.395 Page 2 of 2
AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                 VICTOR TORRES-LEMUS (3)                                                 Judgment - Page 2 of 2
CASE NUMBER:               3:21-CR-00477-W

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 5 months.




 •      Sentence imposed pursuant to Title 8 USC Section 1326(b).
 IZI    The court makes the following recommendations to the Bureau of Prisons:
        Defendant to serve custodial term at a Western Region facility.




 1Z1    The defendant is remanded to the custody of the United States Marshal.

 •      The defendant must surrender to the United States Marshal for this district:
        •     at
                   --------- A.M.                             on
        •     as notified by the United States Marshal.

        The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •      Prisons:
        •     on or before
        •     as notified by the United States Marshal.
        D     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

                                                                          to
        Defendant delivered on
                                 --------------                                ----------------
 at
       ------------ ,                       with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL



                                                                                                     3:21-CR-00477-W
